An opinion and judgment was filed in this cause December 21, 1943. Mr. Justice TERRELL prepared the opinion, in which Mr. Justice CHAPMAN and Mr. Justice BROWN concurred. Chief Justice BUFORD and Mr. Justice SEBRING concurred in the conclusion or judgment only. Mr. Justice THOMAS and Mr. Justice ADAMS dissented.
Therefore, the opinion prepared by Mr. Justice TERRELL expressed the views of himself and two other Justices but not the opinion of a majority of the Court.
On consideration of the Petition for Rehearing, Mr. Justice BUFORD, Mr. Justice TERRELL, Mr. Justice BROWN, and Mr. Justice SEBRING are of the opinion that our judgment of affirmance entered herein on December 21, 1943, should be adhered to, while Mr. Justice THOMAS and Mr. Justice ADAMS are of the opinion that the judgment should be reversed.
Therefore, rehearing is denied.
It is so ordered.
BUFORD, C. J., TERRELL, BROWN, CHAPMAN, THOMAS, ADAMS and SEBRING, JJ., concur.